Because I believe that the record supports the trial court's conclusion that closure of the hearing was necessary, I would affirm the convictions.  The transcript of the hearing on the motion to consolidate indicates that a number of spectators created a disruption in the courtroom to the extent that the prosecutor suggested that he could not properly proceed with the hearing.  In response to the prosecutor's statements, the trial court ordered the removal of the persons in the area of the courtroom where the disruption originated.  Defense counsel did not object to the closure, but merely requested that Clifford's mother and grandfather be allowed to remain.
In light of these circumstances, I would hold that reversal is not mandated by the holding in Sanders.  The record affirmatively demonstrates that certain spectators were creating a disruption in the courtroom.  Contrary to the assertions of the majority, the trial court did not issue a blanket closure of the courtroom, but instead ordered only the removal of those persons from the side of the room where the disruption arose.  Further, the lack of any strenuous objection on the part of defense counsel suggests that the disruption was serious *Page 217 
and continual, thereby justifying the trial court's decision to partially close the hearing.
The constitutional protection of a public trial is intended to ensure that the "general public" may see that "the judge and prosecutor do their job properly."  Sanders, supra.  In the case at bar, the hearing was viewed by the general public, with only those in the area of the disturbance ordered to be removed. Though the record does not affirmatively demonstrate that Clifford's mother and grandfather participated in the disruption, I would hold that their exclusion was not sufficient to constitute a violation of Clifford's right to a public trial, especially in the context of a pretrial hearing.  I would therefore affirm the judgment of the trial court, and I respectfully dissent.
Please Note:
The court has placed of record its own entry in this case on the date of the release of this Opinion.